Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/22/2021.  Presently claims 1-17 are pending. New claims 18 has been added.

Response to Arguments
Specification objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 02/22/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered and they are persuasive, however new Claim Rejections - 35 USC § 102 have been presented based upon the Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dan (WO2018060991A1).
Regarding claim 1, Dan disclose a grinding cup (see fig.2A below) for a blade coffee grinder (fig.2A: (111)) (abstract and paragraphs 0003, 0033-0035), the grinding cup comprising: 
a bottom wall; a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans (fig.2A: the walls and the upper opening of the grinding cup); 
a removable lid (figs.2A-2C: (201)), the removable lid having a lower surface covering the upper opening (fig.2A); 
the bottom wall, the sidewall and the removable lid defining a grinding chamber of the blade coffee grinder to grind the coffee beans (see fig.2A below: blade (111) is located inside the grinding chamber) (paragraph 0026),
wherein said lower surface includes a plurality of downwardly projecting ribs (figs.2A-2C: spoiler (202)) configured to promote movement of coffee grinds towards the interior of the grinding cup.

    PNG
    media_image1.png
    701
    855
    media_image1.png
    Greyscale















Regarding claim 2, Dan disclose the ribs (figs.2A-2C: (202)) extend from a location proximate a circumference of the lid towards a center of the lid.

Regarding claim 5, Dan disclose the lid (figs.2A-2C: (201)) does not include any apertures.  

Regarding claim 9, Dan disclose the upper opening has a different shape to the bottom wall (see fig.2A above).  
Regarding claim 10, Dan disclose the upper opening has a circular shape and the bottom wall has an oval shape (see fig.2A above).

Regarding claim 11, Dan disclose a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall (see fig.2A above).  

Regarding claim 12, Dan disclose a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall (see fig.2A above). 

Regarding claim 3, Dan disclose a grinding cup (see fig.2A above) for a blade coffee grinder (fig.2A: (111)) (abstract and paragraphs 0003, 0033-0035), the grinding cup comprising: 
a bottom wall; a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans (fig.2A: the walls and the upper opening of the grinding cup); 
a removable lid (figs.2A-2C: (201)), the removable lid having a lower surface covering the upper opening (fig.2A); 
the bottom wall, the sidewall and the removable lid defining a grinding chamber of the blade coffee grinder to grind the coffee beans (see fig.2A above: blade (111) is located inside the grinding chamber) (paragraph 0026),
wherein said lower surface includes a plurality of downwardly projecting ribs (figs.2A-2C: spoiler (202)) configured to promote movement of coffee grinds towards the interior of the grinding cup;


Regarding claim 4, Dan disclose wherein each rib has a first end proximate a circumference of the lid and a second end proximate a center of the lid (see fig.2C below) and a direction of curvature of each rib from the second end of the rib to the first end of the rib is opposite to a direction of rotation of the blade of the coffee grinder (paragraph 0028 and paragraph 0035: the spoiler (202) placed in the rotating path of the grinded particles).

    PNG
    media_image2.png
    506
    617
    media_image2.png
    Greyscale
















Regarding claim 13, Dan disclose a grinding cup (see fig.2A above) for a blade coffee grinder (fig.2A: (111)) (abstract and paragraphs 0003, 0033-0035), the grinding cup comprising: 
a bottom wall; a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans (fig.2A: the walls and the upper opening of the grinding cup); 
a removable lid (figs.2A-2C: (201)) for covering the upper opening,
the removable lid having a lower surface which face the bottom wall when the removable lid covers the upper opening;
wherein the bottom wall, the sidewall and the removable lid defining a grinding chamber of the blade coffee grinder to grind the coffee beans (see fig.2A below: blade (111) is located inside the grinding chamber) (paragraph 0026), 
wherein the upper opening has a circular shape and the bottom wall has an oval shape (see fig.2A above).

Regarding claim 14, Dan disclose a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall (see fig.2A above).  


Regarding claim 15, Dan disclose a motor (paragraphs 0028 and 0035; and figures: inherent, must have a motor to rotate the rotating blade (111)); 
a grinding cup for receiving coffee beans to be ground (0026); 

wherein the grinding cup is a grinding cup according to claim 1 (see the rejection of claim 1).

Regarding claim 16, Dan disclose a motor (paragraphs 0028 and 0035; and figures: inherent, must have a motor to rotate the rotating blade (111)); 
a grinding cup for receiving coffee beans to be ground (0026); 
a blade (fig.2A: (111)) projecting inside the grinding cup and coupled to the motor (paragraphs (0026): inherent, must have a motor to rotate the rotating blade (111)) ; 
wherein the grinding cup is a grinding cup according to claim 13 (see the rejection of claim 1).

Regarding claim 17, Dan disclose wherein the motor is configured to rotate the blade in a first direction (paragraphs 0028 and 0035; and figures: inherent, must have a motor to rotate the rotating blade (111)) and wherein the grinding cup has a lid (see fig.2A above) with a lower surface and a plurality of curved ribs (figs.2A-2C: spoiler (202)) projecting downwardly from the lower surface (paragraphs 0019 and 0035), 
a first end of each rib being proximate a circumference of the lid and a second end of each rib being proximate a center of the lid (see fig.2C above) and a direction of curvature of each rib from the second end of the rib to the first end of the rib being counter to the first direction of rotation of the blade (paragraph 0028 and paragraph 0035: the spoiler (202) placed in the rotating path of the grinded particles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dan (WO2018060991A1).

Regarding claim 6, Dan disclose wherein a first end of each rib (figs.2A-2C: (202)) is proximate a circumference of the lid (figs.2A-2C: (201)) and a second end of each rib is proximate a center of the lid (see fig.2C above), 
there is a rib free region of the lid located radially inward from the second ends of the ribs (see fig.2C above).
Dan does not explicitly disclose the rib free region having an area less than 30% of a total area of the lid;
Dan concerned with position of the ribs (paragraph 00029), and (paragraph 0028, 0035 and 0038);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Dan to modify the ribs to have the rib free region having an area less than 30% of a total area of the lid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Dan disclose each rib has a first end proximate a circumference of the lid and a second end proximate a center of the lid (see fig.2C above).
Dan does not explicitly disclose wherein an angle between the first end and the second end of the rib is between 35 and 80 degrees.
Dan concerned with the shape, angle and the position of the ribs (paragraph 00029), and (paragraphs 0028, 0035 and 0038);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Dan to modify the ribs to have an angle between the first end and the second end of the rib is between 35 and 80 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 




Regarding claim 8, Dan disclose the ribs (figs.2A-2C: (202)) having a hight.
Dan does not explicitly disclose a height of the plurality of ribs is between 3 mm and 5 mm.
Dan concerned with height of the ribs (paragraph 00029), and (paragraphs 0028, 0035 and 0038);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Dan to modify the ribs to have height of the plurality of ribs is between 3 mm and 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 18, Dan disclose the lid (fig.2A: (201)) is covering the grinding cup (see fig.2A above) (paragraph 0034);
Dan does not explicitly disclose the lower surface covers at least 90% of the upper opening.
Dan concerned with the location of the ribs (202) with respect to the blade (101) that rotate inside the grinding cup; 
 the ribs (202) extended from the lower surface of the lid (201); 
therefore, the size of the cup relative to the size of the grinding up is important in order for the blade (111) rotating path do not interfere with the rib (202) (paragraph 0036: the blade having rotating diameter may be slightly smaller than the inner diameter 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Dan to modify size of the lid with respect to the grinding cup to have the lower surface covers at least 90% of the upper opening, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725